

116 S2070 IS: Summer Meals and Learning Act of 2019
U.S. Senate
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2070IN THE SENATE OF THE UNITED STATESJuly 10, 2019Mr. Merkley (for himself, Mr. Blumenthal, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo create a new Federal grant program that provides grants to State libraries to allow schools with
			 summer lunch programs to keep their libraries open for student use during
			 the summer months.
	
 1.Short titleThis Act may be cited as the Summer Meals and Learning Act of 2019.
 2.DefinitionsIn this Act: (1)Eligible local educational agencyThe term eligible local educational agency means a local educational agency, as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)—
 (A)that serves lunch at a school served by the local educational agency during the summer as part of— (i)the summer food service program for children established under section 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761); or
 (ii)the seamless summer option authorized by section 13(a)(8) of such Act (42 U.S.C. 1761(a)(8)); and (B)where at least 50 percent of the students in grades prekindergarten through grade 3 at such school—
 (i)are reading below grade level at grade 3; or (ii)are at risk of reading below grade level at grade 3.
 (2)SecretaryThe term Secretary means the Secretary of Education. (3)StateThe term State means each of the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United States Virgin Islands.
 (4)State Library Administrative AgencyThe term State library administrative agency has the meaning given the term in section 213 of the Museum and Library Services Act (20 U.S.C. 9122).
 (5)Summer early reading programThe term summer early reading program means a program held in the summer, and not less than 6 weeks in duration, that— (A)is held at a school with a summer lunch site described in paragraph (1)(A); and
 (B)provides students participating in the lunch program— (i)access to the school library; and
 (ii)literacy activities or expanded learning opportunities at the school. 3.Grants for summer early reading programs at summer meal sites (a)Program authorizedFrom amounts made available under subsection (f) for a fiscal year, the Secretary shall award grants, on a competitive basis, to State library administrative agencies to enable the State library administrative agencies to award subgrants to eligible local educational agencies for summer early reading programs.
 (b)ApplicationsA State library administrative agency desiring a grant under this section shall submit an application at such time, in such manner, and containing such information as the Secretary may require. Each application shall include—
 (1)how the State library administrative agency will award subgrants described in subsection (d), including any priorities or considerations that the State library administrative agency will apply in making such awards, with an emphasis toward supporting eligible local educational agencies with a disproportionately high ratio of students served at school lunch sites described in section 2(1)(A) to such school lunch sites;
 (2)how the State library administrative agency will disseminate, in a timely manner, information regarding the subgrants described in subsection (d) and the application process for such subgrants to eligible local educational agencies;
 (3)the criteria that the State library administrative agency will require for the summer early reading programs, including the minimum number of hours that the school library shall remain accessible and any other criteria regarding the activities to be offered; and
 (4)an assurance from the State library administrative agency that each eligible local educational agency that receives a subgrant will provide a summer early reading program at each school lunch site served by the local educational agency.
 (c)Use of fundsA State library administrative agency receiving a grant under this section shall use grant funds to award subgrants to eligible local educational agencies under subsection (d).
			(d)Subgrants
 (1)In generalEach State library administrative agency receiving a grant under this section shall award subgrants, on a competitive basis, to eligible local educational agencies to enable the eligible local educational agencies to provide summer early reading programs.
 (2)ApplicationsAn eligible local educational agency desiring a subgrant under this section shall submit an application at such time, in such manner, and containing such information as the State library administrative agency may require. Each application shall include—
 (A)a description of the school lunch sites described in section 2(1)(A) that will be participating in the summer early reading program, and the ratio, as of the date of application, of the number of students served to the number of such school lunch sites;
 (B)proof that the eligible local educational agency meets the requirements of section 2(1); (C)a description of the summer early reading program that the eligible local educational agency will provide at each school lunch site to be served; and
 (D)a description of how community partners will be involved in the summer early reading program. (3)Award basisA State library administrative agency receiving a grant under this section shall award subgrants based on—
 (A)the proposed number of school lunch sites and the number of students that will be served under the summer early reading program; and
 (B)any other criteria established by the State library administrative agency in the application submitted under subsection (b).
 (4)Use of fundsAn eligible local educational agency receiving a subgrant under this subsection shall use the subgrant funds to work with community partners to—
 (A)develop and implement the summer early reading programs proposed in the application submitted under paragraph (2);
 (B)develop and carry out other activities and strategies related to such summer early reading programs; and
 (C)hire and train appropriate State library administrative agency personnel to teach the summer early reading programs during the summer.
 (e)ReportsFor each year of a grant or subgrant awarded under this section, a State library administrative agency receiving such grant, or an eligible local educational agency receiving such subgrant, shall submit a report regarding the progress made in achieving the purposes of the grant or subgrant, respectively, to the Secretary.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $5,000,000 for each of the fiscal years 2020 through 2024.